          Case 1:19-cv-09316-AJN Document 45 Filed 04/20/20 Page 1 of 1



UNITED STATES DISTRICT COURT                                                                4/20/2020
SOUTHERN DISTRICT OF NEW YORK


  Maria Perez,

                         Plaintiff,
                                                                      19-cv-9316 (AJN)
                 –v–
                                                                           ORDER
  Sixth Avenue Restaurant Management LLC, et al.,

                         Defendants.


ALISON J. NATHAN, District Judge:

       In light of the COVID-19 public health crisis, the Court will not hold the upcoming initial

pretrial conference in this case in person. Instead, Court will hold the initial pre-trial conference

by telephone, at 1:00 p.m. on April 21, 2020. At start of the conference, the parties shall call into

the Court’s dedicated conference line at (888) 363-4749, and enter Access Code 9196964,

followed by the pound (#) key. Counsel should review and comply with the Court’s Emergency

Individual Rules and Practices in Light of COVID-19, available at

https://www.nysd.uscourts.gov/hon-alison-j-nathan.

       SO ORDERED.


               20 2020
 Dated: April ____,
        New York, New York
                                                   ____________________________________
                                                             ALISON J. NATHAN
                                                           United States District Judge




                                                      1
